ORDER
Respondent consents to being temporarily suspended from the practice of law.
IT IS ORDERED that respondent is temporarily suspended from the practice of law in this State until further order of this Court.
IT IS FURTHER ORDERED that respondent is enjoined from making any disbursements from any operating, trust and/or escrow account he maintains. This Order, when served on any bank or other financial institution maintaining operating, trust and/or escrow account(s) of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s).
/s/ Ernest A. Finney, Jr„ C.J.
FOR THE COURT